Citation Nr: 0025796	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an earlier effective date than October 28, 
1997 for assignment of a nonservice connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from May 1967 to April 1970.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  Ultimately jurisdiction was changed to the Atlanta, 
Georgia RO, which is the certifying RO at this time.

A video hearing was held in June 2000, before the Board 
Member rendering this decision, sitting in Washington, DC, 
and the appellant and his representative sitting in Atlanta, 
Georgia.  The Board member has been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 2000).  A transcript of the 
hearing testimony is on file.


FINDINGS OF FACT

1. By rating decision in February 1998, the RO granted the 
veteran entitlement to nonservice-connected pension benefits, 
effective from October 28, 1997.

2. The evidence of record reveals the veteran's original 
claim for nonservice- connected pension benefits was received 
by VA on October 6, 1997.  On that and subsequent forms he 
indicated that he had stopped work and been totally disabled 
since a stroke in February 1997.

3. The veteran was initially shown to be totally and 
permanently disabled by a stroke on February 26, 1997; the 
veteran's mention of the date of the stroke and the evidence 
that he stopped work at the time of the stroke constitute a 
claim for retroactive benefits.

CONCLUSION OF LAW

The criteria for an effective date of February 26, 1997, but 
no earlier, for the award of nonservice-connected pension 
benefits have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant contends, in essence, that an effective date of 
February 26, 1997, the date of his disabling stroke, instead 
of October 28, 1997, should be assigned for his nonservice 
connected pension.  It is argued that he was informed by 
rating decision in February 12, 1998 that he only had until 
February 26, 1998 to file his claim for an earlier effective 
date.  As such the deadline was unreasonably short and he was 
unable to file his claim in time.  The Board, as explained 
below, finds that there is an alternative basis to assign an 
effective date of February 26, 1997.

Initially, the Board determines that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000), in that the claim is plausible.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the issue on appeal.  There is no indication in the record 
that there are additional records that would have a bearing 
on the outcome as to the earlier effective date appellate 
issue.  Therefore, based on the assembled evidence of record, 
the Board will provide adequate reasons and bases for its 
decision of the issue on appeal, and will apply applicable 
laws and regulations to the material facts.

Thus, the Board concludes that the duty to assist the 
appellant, to the extent legally required, in the development 
of facts pertinent to his claim, as contemplated by the 
provisions of 38 U.S.C.A. § 5107(a), has been satisfied.

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor. 38 U.S.C.A. § 5110(a) (West 1991). The 
applicable regulation provides that for claims granted for 
these benefits, 38 C.F.R. § 3.400(b)(ii) (1999) provides that 
the effective date for claims for disability pension received 
after October 1984 is the date of claim. However, if within 
one year from the date on which the veteran became 
permanently and totally disabled, he filed for a retroactive 
award and establishes that either a physical or mental 
disability was so incapacitating as to prevent him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
disabled, the award of disability pension will be either the 
date of receipt of claim or the date on which the veteran 
became permanently disabled, whichever is to his advantage.  
Extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of 
the claim.

Evidence of record indicates that the veteran suffered a left 
brainstem stroke on February 26, 1997 and in effect became 
totally and permanently disabled at that time.  Periods of 
extensive hospitalization in the months following that stroke 
have been demonstrated.

The appellant submitted a claim that was received on October 
28, 1997.  It was indicated on this document that he had 
incurred a stroke in February 1997.  It was also noted that 
he had last worked in February 1997.  On another form 
received by the VA in September 1997, he indicated that he 
had the "CVA" on February 26, 1997.  He also listed two 
different hospitalizations, not including the one he had 
right after sustaining the stroke.  Records of extensive 
hospitalizations have been obtained and associated with the 
claims folder.

By rating decision on February 12, 1998, the RO granted the 
veteran nonservice-connected pension benefits, effective from 
the date of receipt of the veteran's claim, October 28, 1997.  
The RO subsequently informed the veteran in the notice of 
that rating action that under 38 C.F.R. § 3.400 he could 
qualify for an earlier effective date if a claim was received 
by February 26, 1998.  

The subsequent claim was received after February 26, 1998, 
accordingly, the RO denied the earlier effective date, citing 
that a retroactive claim had not been timely filed.

It is the conclusion of the undersigned, however, that the 
original claims filed and received in September and October 
1997 constituted timely filed claims for benefits from the 
time of total disablement, the date of the stroke.  On both 
forms reference was made to the stroke in February 1997.  
Additionally, on one of the forms extensive hospitalizations 
were noted, and records were obtained within a year of the 
stroke showed an extensive hospitalization right after the 
stroke.  Thus, the Board holds that the criteria of 38 C.F.R. 
§ 3.400 can be deemed to have been met and an effective date 
of February 26, 1997, but no earlier can be granted.

For the foregoing reasons, as noted a February 1997 effective 
date can be granted.  It is not contended or otherwise shown 
that there is any basis, pre-stroke, to conclude that 
entitlement to pension benefits is shown or claimed.  As 
such, an effective date of earlier than February 26, 1997, is 
not warranted.


ORDER

Entitlement to an earlier effective date of February 26, 
1997, but no earlier, for nonservice connected pension 
benefits is granted, subject to applicable criteria governing 
the payment of monetary benefits.


		
	MICHAEL D. LYON 
	Veterans Law Judge

 

